            Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


KIRK JOHNSTON,                   §
                                 §
           Plaintiff,            §
                                 §                     NO. 20-CV-00497-RP
      v.                         §
                                 §
CHAD KROEGER, MICHAEL KROEGER, §
RYAN PEAKE, DANIEL ADAIR, WARNER §
MUSIC GROUP, ATLANTIC RECORDING §
CORP., ROADRUNNER RECORDS, INC., §
WARNER/CHAPPELL MUSIC, INC., AND §
LIVE NATION ENTERTAINMENT, INC., §
                                 §
           Defendants.           §

                   ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

       Defendants Chad Kroeger, Michael Kroeger, Ryan Peake, Daniel Adair (who collectively

perform as the musical group p/k/a “Nickelback”), Roadrunner Records, Inc. (“Roadrunner”),

and Warner Chappell Music, Inc. (erroneously sued as Warner/Chappell Music, Inc.) (“Warner

Chappell,” and, collectively with Nickelback and Roadrunner, “Defendants”), by and through

their undersigned counsel, hereby set forth their Answer and Affirmative Defenses to the

Original Complaint (the “Complaint”) filed against them by Plaintiff Kirk Johnston (“Plaintiff”)

in the above-styled civil action and respond as follows:

                                   NATURE OF THE CASE 1

       1.       Defendants admit that Plaintiff purports to bring a claim for copyright

infringement under 17 U.S.C. § 101, et seq. Defendants specifically deny that they are liable to

Plaintiff under the Copyright Act (17 U.S.C. § 101, et seq.), or under any other theory of

1
 Defendants reproduce the headings of the Complaint for the Court’s convenience and without
admitting any allegations that may be contained therein. To the extent that any of the headings
of the Complaint contain factual allegations, Defendants deny each and every allegation
contained therein.
            Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 2 of 14



liability. Except as expressly admitted, alleged or denied, Defendants deny each and every

allegation contained in Paragraph 1 of the Complaint.

                                            PARTIES

       2.       Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 2 of the Complaint, and on that basis deny each and every

allegation contained therein.

       3.       Defendants admit that Chad Kroeger is a resident of Canada, is a member of the

band known as “Nickelback,” is credited as a writer of the musical composition Rockstar, is a

performer on the sound recording of Rockstar on Nickelback’s Album All the Right Reasons, and

has publicly performed Rockstar and authorized its reproduction, distribution and public

performance. Defendants specifically deny that Rockstar infringes Plaintiff’s copyright, or any

other of Plaintiff’s alleged rights whatsoever. Except as expressly admitted, alleged or denied,

Defendants deny each and every allegation contained in Paragraph 3 of the Complaint.

       4.       Defendants admit that Ryan Peake is a resident of Canada, is a member of the

band known as “Nickelback,” is credited as a writer of the musical composition Rockstar, is a

performer on the sound recording of Rockstar on Nickelback’s Album All the Right Reasons, and

has publicly performed Rockstar and authorized its reproduction, distribution and public

performance. Defendants specifically deny that Rockstar infringes Plaintiff’s copyright, or any

other of Plaintiff’s alleged rights whatsoever. Except as expressly admitted, alleged or denied,

Defendants deny each and every allegation contained in Paragraph 4 of the Complaint.

       5.       Defendants admit that Michael Kroeger is a member of the band known as

“Nickelback,” is credited as a writer of the musical composition Rockstar, is a performer on the

sound recording of Rockstar on Nickelback’s Album All the Right Reasons, and has publicly

performed Rockstar and authorized its reproduction, distribution and public performance.

Defendants specifically deny that Rockstar infringes Plaintiff’s copyright, or any other of




                                                 2
            Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 3 of 14



Plaintiff’s alleged rights whatsoever. Except as expressly admitted, alleged or denied,

Defendants deny each and every allegation contained in Paragraph 5 of the Complaint.

       6.       Defendants admit that Daniel Adair is a resident of Canada, is a member of the

band known as “Nickelback,” is credited as a writer of the musical composition Rockstar, is a

performer on the sound recording of Rockstar on Nickelback’s Album All the Right Reasons, and

has publicly performed Rockstar and authorized its reproduction, distribution and public

performance. Defendants specifically deny that Rockstar infringes Plaintiff’s copyright, or any

other of Plaintiff’s alleged rights whatsoever. Except as expressly admitted, alleged or denied,

Defendants deny each and every allegation contained in Paragraph 6 of the Complaint.

       7.       Defendants deny each and every allegation contained in Paragraph 7 of the

Complaint.

       8.       Defendants admit that Atlantic Recording Corporation (“Atlantic”) is a Delaware

Corporation, with a principal place of business in New York City, New York, and is a record

company engaged in the business of developing artists and creating, manufacturing, selling, and

distributing sound recordings. Except as expressly admitted, alleged or denied, Defendants deny

each and every allegation contained in Paragraph 8 of the Complaint.

       9.       Defendants admit that Roadrunner is a New York corporation, with a principal

place of business in New York City, New York. Defendants specifically deny that Rockstar

infringes Plaintiff’s copyright, or any other of Plaintiff’s alleged rights whatsoever. Except as

expressly admitted, alleged or denied, Defendants deny each and every allegation contained in

Paragraph 9 of the Complaint.

       10.      Defendants admit and allege that Warner Chappell is a Delaware corporation,

with a principal place of business in Los Angeles, California, and is a music publishing company

that is involved in licensing musical compositions and acquiring rights to musical compositions.

Except as expressly admitted, alleged or denied, Defendants deny each and every allegation

contained in Paragraph 10 of the Complaint.




                                                 3
          Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 4 of 14



       11.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 11 of the Complaint, and on that basis deny each and every

allegation contained therein.

                                 JURISDICTION AND VENUE

       12.     Defendants admit that Plaintiff purports to base subject matter jurisdiction in this

action on 28 U.S.C. §1331 and §1338(a). Defendants specifically deny that they are liable to

Plaintiff under the Copyright Act, or under any other theory of liability. Except as expressly

admitted, alleged or denied, Defendants deny each and every allegation contained in Paragraph

12 of the Complaint.

       13.     Defendants admit that Plaintiff purports to assert venue under 28 U.S.C. §

1400(a), and purports to claim personal jurisdiction under the Texas long arm statute, Tex. Civ.

Prac. & Rem. Code §17.042. Defendants specifically deny that Rockstar infringes Plaintiff’s

copyright, or any other of Plaintiff’s alleged rights whatsoever, and further specifically deny that

they have engaged in any infringing activity whatsoever. Except as expressly admitted, alleged

or denied, Defendants deny each and every allegation contained in Paragraph 13 of the

Complaint.
                                OWNERSHIP OF ROCK STAR

       14.     Defendants lack knowledge or information sufficient to form a belief as to the
truth of the allegations in Paragraph 14 of the Complaint, and on that basis deny each and every

allegation contained therein.

       15.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15 of the Complaint, and on that basis deny each and every

allegation contained therein.

       16.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 16 of the Complaint, and on that basis deny each and every

allegation contained therein.



                                                 4
          Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 5 of 14



       17.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 17 of the Complaint, and on that basis deny each and every

allegation contained therein.

       18.     Defendants deny each and every allegation contained in Paragraph 18 of the

Complaint.

       19.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 19 of the Complaint, and on that basis deny each and every

allegation contained therein.

                    DEFENDANTS’ INFRINGEMENT OF ROCK STAR

       20.     Defendants admit and allege that, on October 4, 2005, Nickelback released the

album All the Right Reasons, which included the sound recording entitled Rockstar. Defendants

further admit and allege that each of Chad Kroeger, Michael Kroeger, Ryan Peake and Daniel

Adair is credited as a writer, producer, and performer of Rockstar. Except as expressly admitted,

alleged or denied, Defendants deny each and every allegation contained in Paragraph 20 of the

Complaint.

       21.     Defendants admit that All the Right Reasons has sold millions of copies

worldwide. Except as expressly admitted, alleged, or denied, Defendants deny each and every

allegation contained in Paragraph 21 of the Complaint.

       22.     Defendants admit that the sound recording of Rockstar released as a single has

sold millions of copies worldwide, and further admit that Nickelback has performed Rockstar

hundreds of times live in concert. Except as expressly admitted, alleged or denied, Defendants

deny each and every allegation contained in Paragraph 22 of the Complaint.

       23.     Defendants deny each and every allegation contained in Paragraph 23 of the

Complaint, and specifically deny that they copied anything from Plaintiff’s composition Rock

Star, or infringed Plaintiff’s alleged rights in any way whatsoever.




                                                 5
          Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 6 of 14



       24.     Defendants deny each and every allegation contained in Paragraph 24 of the

Complaint.

       25.     Defendants deny each and every allegation contained in Paragraph 25 of the

Complaint, and specifically deny that they copied anything from Plaintiff’s composition Rock

Star, or infringed Plaintiff’s alleged rights in any way whatsoever.

       26.     Defendants admit that they never obtained permission from Plaintiff to use his

composition Rock Star; Defendants deny that any such permission was necessary. Defendants

specifically deny that they copied anything from Plaintiff’s composition Rock Star, or infringed

Plaintiff’s alleged rights in any way whatsoever. Except as expressly admitted, alleged or

denied, Defendants deny each and every allegation contained in Paragraph 26 of the Complaint.

       27.     Defendants admit that they never obtained permission from Plaintiff to use his

composition Rock Star; Defendants deny that any such permission was necessary. Defendants

specifically deny that they copied anything from Plaintiff’s composition Rock Star, or infringed

Plaintiff’s alleged rights in any way whatsoever. Except as expressly admitted, alleged or

denied, Defendants deny each and every allegation contained in Paragraph 27 of the Complaint.

       28.     Defendants admit that certain of them have licensed, reproduced, copied,

distributed, sold, broadcast, publicly performed and/or authorized the reproduction, distribution

and public performance of Rockstar, and further admit that certain of them continue to exploit

the album All the Right Reasons and the digital sound recording of Rockstar. Defendants

specifically deny that Rockstar infringes Plaintiff’s copyright, or any other of Plaintiff’s alleged

rights whatsoever. Except as expressly admitted, alleged or denied, Defendants deny each and

every allegation contained in Paragraph 28 of the Complaint.

                                       DISCOVERY RULE

       29.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in the first sentence of Paragraph 29 of the Complaint, and on that basis deny each

and every allegation contained therein. Defendants deny each and every remaining allegation



                                                  6
          Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 7 of 14



contained in Paragraph 29 of the Complaint, and specifically deny that they copied anything

from Plaintiff’s composition Rock Star, or infringed Plaintiff’s alleged rights in any way

whatsoever.

        30.     Defendants deny each and every allegation contained in Paragraph 30 of the

Complaint, and specifically deny that they infringed Plaintiff’s alleged rights in any way, and

that Plaintiff is entitled to any relief whatsoever.

                  INFRINGEMENT OUTSIDE OF THE UNITED STATES

        31.     Defendants deny each and every allegation contained in Paragraph 31 of the

Complaint, and specifically deny that they stole, misappropriated or copied anything from

Plaintiff’s composition Rock Star, or infringed Plaintiff’s alleged rights in any way whatsoever.

        32.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in the first sentence of Paragraph 32 of the Complaint, and on that basis deny each

and every allegation contained therein. Defendants deny each and every remaining allegation

contained in Paragraph 32 of the Complaint, and specifically deny that they infringed Plaintiff’s

alleged rights in any way whatsoever.

        33.     Defendants admit that Roadrunner, Warner Chappell, and Atlantic maintain their

principal places of business in the United States. Except as expressly admitted, alleged or

denied, Defendants deny each and every allegation contained in Paragraph 33 of the Complaint,

and specifically deny that they infringed Plaintiff’s alleged rights in any way whatsoever.

                                   FIRST CAUSE OF ACTION

                         Copyright Infringement, 17 U.S.C. §101 et. seq.

        34.     Defendants reallege and incorporate herein by reference their responses to

Paragraphs 1 through 33 as though set forth in full.
        35.     Defendants deny each and every allegation contained in Paragraph 35 of the

Complaint, and specifically deny that they infringed Plaintiff’s alleged rights in any way.




                                                   7
          Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 8 of 14



        36.     Defendants deny each and every allegation contained in Paragraph 36 of the

Complaint, and specifically deny that they infringed Plaintiff’s alleged rights in any way.

        37.     Defendants deny each and every allegation contained in Paragraph 37 of the

Complaint, and specifically deny that they infringed Plaintiff’s alleged rights in any way.

        38.     Defendants deny each and every allegation contained in Paragraph 38 of the

Complaint, and specifically deny that they infringed Plaintiff’s alleged rights in any way.

        39.     Defendants deny each and every allegation contained in Paragraph 39 of the

Complaint. Defendants specifically deny: (i) that they infringed Plaintiff’s alleged rights in any

way; (ii) that they have committed any wrongful act or act that has caused, is causing, or will

cause any injury or damage to Plaintiff whatsoever; and (iii) that Plaintiff is entitled to any relief

of whatever nature.

        40.     Defendants deny each and every allegation contained in Paragraph 40 of the

Complaint. Defendants specifically deny: (i) that they infringed Plaintiff’s alleged rights in any

way; (ii) that they have committed any wrongful act or act that has caused, is causing, or will

cause any injury or damage to Plaintiff whatsoever; (iii) that Plaintiff is entitled to general

damages or special damages; and (iv) that Plaintiff is entitled to any relief of whatever nature.

        41.     Defendants deny each and every allegation contained in Paragraph 41 of the

Complaint. Defendants specifically deny: (i) that they infringed Plaintiff’s alleged rights in any

way; (ii) that they have committed any wrongful act or act that has caused, is causing, or will

cause any injury or damage to Plaintiff whatsoever; (iii) that Plaintiff is entitled to disgorgement

of Defendants’ profits; and (iv) that Plaintiff is entitled to any relief of whatever nature.

        42.     Defendants deny each and every allegation contained in Paragraph 42 of the

Complaint. Defendants specifically deny: (i) that they infringed Plaintiff’s alleged rights in any

way; (ii) that they have committed any wrongful act or act that has caused, is causing, or will

cause any injury or damage to Plaintiff whatsoever; (iii) that Plaintiff is entitled to attorneys’

fees; and (iv) that Plaintiff is entitled to any relief of whatever nature.




                                                   8
            Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 9 of 14



                                  DEMAND FOR JURY TRIAL

       43.      Paragraph 43 contains no allegations to which a response is required. To the

extent a response is required, Defendants admit that Plaintiff requests a trial by jury.

                                   AFFIRMATIVE DEFENSES

       As separate and distinct affirmative defenses to Plaintiff’s alleged claim for relief,

Defendants allege the following, without admission that such allegations are affirmative defenses

on which Defendants bear the burden of proof.

                               FIRST AFFIRMATIVE DEFENSE

                                     (Failure to State a Claim)

       1.       The Complaint fails to state facts sufficient to constitute a claim for relief.

                              SECOND AFFIRMATIVE DEFENSE

                                    (Prior Art; Public Domain)

       2.       Plaintiff’s claim is barred, in whole or in part, because the elements of his musical

composition Rock Star exist in prior art or are in the public domain, and thus cannot give rise to a

copyright claim.

                               THIRD AFFIRMATIVE DEFENSE

                                          (No Originality)

       3.       All or some of the elements of Plaintiff’s work Rock Star that Plaintiff claims are

infringed by Defendants’ work Rockstar lack originality and are thus not protectable by

copyright.




                                                   9
         Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 10 of 14




                              FOURTH AFFIRMATIVE DEFENSE

                                      (Independent Creation)

        4.      Defendants’ work Rockstar was independently created without reference to

Plaintiff’s work Rock Star.

                               FIFTH AFFIRMATIVE DEFENSE

                                              (De Minimis)

        5.      Plaintiff’s claim fails because, to the extent any protectable expression contained

in Plaintiff’s work was used by Defendants, such use was de minimis.

                               SIXTH AFFIRMATIVE DEFENSE

                                               (Fair Use)

        6.      Plaintiff’s claim fails because, to the extent Plaintiff’s composition Rock Star

contains any protectable expression that was used by Defendants, such use is protected, and not

actionable, under the doctrine of fair use.

                              SEVENTH AFFIRMATIVE DEFENSE

                                               (Estoppel)

        7.      To the extent any of the acts alleged in the Complaint occurred, Plaintiff is

estopped by his own conduct from maintaining his claim, and thus the recovery sought by

Plaintiff is barred in whole or in part.

                              EIGHTH AFFIRMATIVE DEFENSE

                                               (Waiver)

        8.      To the extent any of the acts alleged in the Complaint occurred, Plaintiff has,

through his own actions, conduct, and failure to act, waived any right to relief.




                                                  10
           Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 11 of 14




                                NINTH AFFIRMATIVE DEFENSE

                                          (Unclean Hands)

       9.      To the extent any of the acts alleged in the Complaint occurred, Plaintiff’s claim

is barred as a result of Plaintiff’s unclean hands.

                                TENTH AFFIRMATIVE DEFENSE

                (Authorization, License, Acquiescence, Ratification, Consent)

       10.     To the extent any of the acts alleged in the Complaint occurred, those acts were

authorized, licensed, acquiesced in, ratified, or consented to by Plaintiff, by implication or by

conduct.

                            ELEVENTH AFFIRMATIVE DEFENSE

                                        (Failure to Mitigate)

       11.     Plaintiff’s claim is barred, in whole or in part, by his failure to mitigate.

                            TWELFTH AFFIRMATIVE DEFENSE

                                            (Good Faith)

       12.     To the extent Defendants engaged in any act alleged by Plaintiff, they did so

innocently and in good faith.

                          THIRTEENTH AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

       13.     Plaintiff’s claim is barred, in whole or in part, by the applicable statute of

limitations.




                                                  11
         Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 12 of 14




                           FOURTEENTH AFFIRMATIVE DEFENSE

                                        (No Valid Copyright)

       14.       Plaintiff’s claim is barred, in whole or in part, because Plaintiff does not own a

copyright in Plaintiff’s work Rock Star, or Plaintiff’s purported copyright is invalid and/or

unenforceable.

                                          RESERVATION

       15.       Defendants reserve the right to assert additional affirmative defenses.

                                      PRAYER FOR RELIEF

       WHEREFORE, Defendants demand: that Plaintiff takes nothing by his Complaint, and

that his First Cause of Action be dismissed with prejudice; that Defendants recover their

attorneys’ fees and costs incurred herein from Plaintiff pursuant to 17 U.S.C. § 505; and such

other relief as the Court deems just and proper.


 Dated: September 9, 2021                       Respectfully Submitted,

                                                MITCHELL SILBERBERG & KNUPP LLP


                                                By: _____________________________________
                                                       David A. Steinberg (pro hac vice)
                                                       Emily F. Evitt (pro hac vice)
                                                       2049 Century Park East, 18th Floor
                                                       Los Angeles, CA 90067
                                                       Telephone: 310.312.2000
                                                       Email: das@msk.com; efe@msk.com
                                                       Counsel for Defendants

                                                BAKER DONELSON BEARMAN,
                                                CALDWELL & BERKOWITZ, P.C.


                                                By: /s/ Kenneth E. McKay___________________
                                                        Kenneth E. McKay
                                                        Texas State Bar No. 13690835



                                                   12
Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 13 of 14




                                   1301 McKinney St.
                                   Houston, Texas 77010
                                   Telephone: 713.286.7179
                                   Fax: 713.583.4603
                                   Email: kmckay@bakerdonelson.com
                                   Counsel for Defendants




                              13
        Case 1:20-cv-00497-RP Document 30 Filed 09/09/21 Page 14 of 14




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, the foregoing document was served via the

Court’s CM/ECF system and in accordance with the Federal Rules of Civil Procedure on the

following counsel:


 COUNSEL FOR PLAINTIFF KIRK
 JOHNSTON

        Sesha Kalapatapu
        2929 Allen Parkway, Suite 200
        Houston, TX 77019
        Telephone: 832.398.1771
        Fax: 713.574.4719
        Email: sesha@sktexaslaw.com


        Jeffrey J. Phillips
        811 Main Street, Suite 2900
        Houston, TX 77002
        Telephone: 713.437.1864
        Fax: 713.437.1810
        Email: jphillips@joneswalker.com




                                           ___________________________
                                                 David A. Steinberg




                                              14
